Name: 2001/312/EC: Commission Decision of 4 April 2001 amending Decision 2000/574/EC on certain protective measures in respect of infectious salmon anaemia in salmonids in the Faeroe Islands (Text with EEA relevance) (notified under document number C(2001) 1019)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade;  agricultural activity;  fisheries;  Europe;  tariff policy
 Date Published: 2001-04-19

 Avis juridique important|32001D03122001/312/EC: Commission Decision of 4 April 2001 amending Decision 2000/574/EC on certain protective measures in respect of infectious salmon anaemia in salmonids in the Faeroe Islands (Text with EEA relevance) (notified under document number C(2001) 1019) Official Journal L 109 , 19/04/2001 P. 0066 - 0066Commission Decisionof 4 April 2001amending Decision 2000/574/EC on certain protective measures in respect of infectious salmon anaemia in salmonids in the Faeroe Islands(notified under document number C(2001) 1019)(Text with EEA relevance)(2001/312/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from non-member countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from non-member countries(3), and in particular Article 22 thereof,Whereas:(1) In September 2000 the Commission adopted Decision 2000/574/EC on certain protective measures in respect of infectious salmon anaemia (ISA) in salmonids in the Faeroe Islands(4).(2) The measures adopted are applicable until 1 April 2001.(3) In the light of the epidemiological situation with regard to ISA in the Faeroe Islands, the measures of Decision 2000/574/EC shall be extended to 1 February 2002.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 4 of Decision 2000/574/EC the words "1 April 2001" are replaced by "1 February 2002".Article 2This Decision is addressed to the Member States.Done at Brussels, 4 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 24, 30.1.1998, p. 9.(4) OJ L 240, 23.9.2000, p. 26.